Citation Nr: 1136158	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for pes planus.

2.  Entitlement to service connection for a bilateral ankle disorder, to include degenerative joint disease.

3.  Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease.  

4.  Entitlement to service connection for a bilateral hip disorder, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had honorable active service from February 1979 to February 19, 1982, with non-qualifying service from February 20, 1982, to January 1986.  Those dates were determined by an unappealed administrative decision in December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  In April 2011, the Board remanded the claims for additional development.  The Veteran testified before the undersigned member of the Board in a June 2011 videoconference hearing.

Since the issuance of the supplemental statement of the case in December 2009, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and does not have a bearing on the appellate issues.  It does not provide competent medical evidence of a nexus between the Veterans' claimed disabilities and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2010).

The issue of an increased rating for the service-connected calluses of the left foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A May 2007 Board decision denied the Veteran's application to reopen a claim for service connection for pes planus.  

2.  The additional evidence presented since the May 2007 Board decision that denied the Veteran's claim for service connection for pes planus is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A bilateral ankle disability is not shown to have had onset during service; degenerative changes of the ankles were not manifest to a compensable degree within one year of separation from service; and a bilateral ankle disability first documented after service is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.

4.  A bilateral knee disability is not shown to have had onset during service; degenerative changes of the knees were not manifest to a compensable degree within one year of separation from service; and a bilateral knee disability first documented after service is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.

5.  A bilateral hip disability is not shown to have had onset during service; degenerative changes of the hips were not manifest to a compensable degree within one year of separation from service; and a bilateral hip disability first documented after service is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision that denied service connection for pes planus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

3.  A bilateral ankle disorder was not incurred in or aggravated by service, and is not due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  A bilateral knee disorder was not incurred in or aggravated by service, and is not due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  A bilateral hip disorder was not incurred in or aggravated by service, and is not due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2005, June 2008, and November 2009. That correspondence also satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Also, records of his claim for benefits with the Social Security Administration are on file.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The service medical records do not show that a bilateral foot, ankle, knee, or hip disability, was noted when the Veteran was examined and accepted for service.  In March 1979 he was seen for possible foot strain, bilaterally.  In July 1979, the Veteran was treated for a soft tissue left foot injury incurred when someone stepped on his foot.  The service medical records for the Veteran's period of qualifying service document treatment for calluses and corns, with complaints of pain when walking.  Service medical records document foot complaints and the need for arch supports during his honorable period of service from February 1979 to August 1981.

During the Veteran's period of non-qualifying service, he underwent hammer toe surgery.  In January 1985 the Veteran was seen for an ankle sprain.  X-rays revealed no abnormalities.  A week later the condition was deemed resolved.  He was also issued mold arch support for pes planus in April 1985.  On examination in May 1985 the clinician noted a history of knee and ankle pain.  

A VA treatment report in September 1988, recorded an assessment of left foot and ankle edema.  VA clinical records for 1990 show complaints of foot pain and diagnoses of hammertoes of both feet.  An April 1990 VA hospital discharge summary indicates that the Veteran was hospitalized for arthrodeses of the second through fourth toes of his right foot and the second and third toes of his left foot.  Subsequent notes followed his recovery from surgery.  Musculoskeletal complaints included the ankles, knees, and hips.
  
In late May 1990, the Veteran was seen for follow-up after his surgery.  Pins were removed.  The examiner noted that the surgical incision was well healed.  The diagnosis was satisfactory progress status post multiple arthrodeses of digits.  In July 1990, the Veteran was treated for right ankle pain of three days duration.  X-rays of the right ankle revealed mild soft tissue swelling, noted over the lateral malleolus, otherwise there was no evidence of fracture.  Bilateral foot X-rays were remarkable for post-operative and degenerative changes.  In August 1990, the Veteran complained of pain and numbness in his toes.  The diagnosis was status-post hammertoe surgery, five months.  In December 1990 a VA examiner noted that the Veteran was healing satisfactorily following multiple arthrodeses.

In April 1991 the Veteran complained of floating toes on the second digit of the right foot and the fourth digit of the left foot.  The diagnoses were pes planus and status-post arthrodeses.  In August 1991, he complained of pain across his toes when they rubbed against his shoes.  He was diagnosed with floating toes on the second digit of the right foot and the fourth digit of the left foot.  The examiner noted that the Veteran's long flexor of his left fourth toe was not intact.  In February 1992, he underwent a syndactyly of the third and fourth toes of the left foot to correct a floating fourth toe.

An August 1992 X-ray examination of the Veteran's feet revealed chronic post-surgical changes.  In September 1992 he consulted with VA physicians about surgical removal of a K-wire fragment in his right first metatarsal from foot surgery in 1990.  In December 1992 he had surgery for repair of a floating toe on his right foot.

In August 1993, the Veteran complained of pain around a fused joint where he had had a surgery one year previously.  An X-ray examination revealed that the bones were aligned and joint spaces were normal.  No sign of inflammation or infection was seen.  The diagnosis was status-post V-Y plasty.  In September 1993, a VA examiner noted that the Veteran was healing well following floating the December 1992 toe repair surgery, but that he still had occasional pain.

At an April 1995 VA examination, the Veteran's feet were examined and X-rays taken.  The examiner diagnosed residuals of bilateral foot surgery with proximal interphalangeal joint fusion of the left second and third toes with shortening of the fourth toe; status post proximal interphalangeal joint fusion of the right second, third, and fourth toes; and a history of recurrent callosity formation of the left foot.

In a rating decision in August 2002, the RO denied the Veteran's claim for service connection for arthritis of all joints.  

A February 2002 VA podiatry clinical note recorded post-operative changes of the feet, with an assessment of contracted foot, osteoarthritis pain, and difficulty walking.  In November 2002, the Veteran complained of multiple joint pains, to include the knees.  In April 2003, the Veteran was seen for bilateral ankle and knee pain.  X-rays of the knees showed joint space narrowing over the left knee on the frontal projection, and the right knee appeared grossly normal.  X-rays of the ankles revealed tiny plantar spur bilaterally, specially on the left side, with no evidence of pes planus.  In July 2003, the Veteran reported bilateral ankle swelling, with generalized joint aching.  The records show continued complaints of pain and swelling of the feet and knees.  

VA clinical notes show that the Veteran had edema of both lower extremities in September 2004.  Later that month, he complained that his leg muscles were painful, numb, and hurt.  He perceived decreased sensation to light touch.  The impression was joint pain and paresthesias.  In October 2004, leg complaints in the lower extremities resulted in an impression of peripheral neuropathy of the lower extremities.

On VA orthopedic examination in November 2004, the Veteran had slight tenderness at the metatarsal phalangeal joints of both feet.  On standing, there was a slight decrease in the arches, bilaterally.  The impression was bilateral pes planus.  In March 2005, the Veteran complained of aching in the knees and hips.  No gross deformities were noted.  

At an August 2006 Board videoconference the Veteran testified that he had problems with his legs and feet during service which he stated was due to his flat feet.  Reportedly, he was given special footwear during service.  His problems with his feet had bothered him throughout service and didn't stop until he separated from service.  He discussed having VA foot surgeries.
 
VA treatment records in January 2007 noted complaints of pain in the feet, ankles, and knees for eight months.  The Veteran reported a history of pain since 1982.  In February 2007, a VA clinician noted a small amount of arthritis in the knee joints.  In May 2007, a clinician noted chronic degenerative joint disease in the hips, feet, and legs.  The Veteran was status post-surgery for flat feet.  X-rays in December 2007 had shown fusion of the second and third proximal and middle phalanges of the left foot with surgical removal of the distal portion of the left fourth proximal phalanx as well as a slight increase in degenerative changes at the left third metatarsophalangeal joint since November 2004.  There was also marked deformity of the left fourth proximal phalanx, hypertrophic spurring of the left calcaneus, and a metallic density in the head of the right second metatarsal, fusion of the right second, third, and fourth proximal and middle phalanges, and os tibiale externum, bilaterally.  There was no osteoporosis or subarticular changes and no vascular calcifications.  VA records in 2008 showed continued complaints of bilateral hip, bilateral foot and bilateral ankle pain.  In September 2008, the Veteran was issued shoe inserts. 

On VA orthopedic examination in June 2009, the Veteran reported that he had constant aches, pains and stiffness in all of his joints during service, which were worse during periods of cold or wet weather.  He had been treated with Motrin and Ibuprofen, which had helped only minimally.  He reported having been given a profile during service precluding prolonged standing, walking, running, or marching.  He had also been given soft shoes to wear.  The Veteran reported having had chronic pain rather than intermittent flare-ups of pain over the years.  He reported a history of chronic pain in the hips, knees, ankles, and feet.  Those pains increased with activities such as bending, lifting, or prolonged standing or walking.  As to his feet, he reported having injured his left fourth toe in advanced infantry training, which had been surgically treated, which had been somewhat helpful.  He also reported having been given inserts and arch supports, which were also somewhat helpful.  He later had surgery on both feet after service.  He estimated that he could stand and walk for about five minutes, but then had to sit down.  He stated that he was an auto mechanic and heavy equipment operator by trade.  He had been on Social Security Administration disability for the last several years due to bipolar disorder and a personality disorder, and not due to any disability of his back, feet, or joints.  He used a cane as an ambulatory aid.

On physical examination, the Veteran walked with a minimal limp, while using a cane.  He had pain at the end point of all range of motion testing of the hips and ankles. There was no swelling of the knees.  He had generalized tenderness to palpation of the ankles.  The Veteran had minimal bilateral pes planus, with pain on manipulation of each foot.  He had residuals of surgery of the left foot.  The Veteran had pain on range of motion testing of the toes of each foot and tenderness to palpation of the toes.  There was no evidence of edema.  With regard to weight-bearing, he had lateral heel wear on his shoes but there was otherwise no evidence of plantar callosities of the feet.  The examiner noted that knee X-rays in 2003 showed mild medial compartment joint space narrowing in the left knee, but the right knee was said to appear grossly normal.  Ankle X-rays in 2003 showed the ankle mortise was well preserved with smooth articular surfaces but there were tiny plantar spurs, bilaterally, without evidence of pes planus.  X-rays of the feet in 2004 showed multiple deformities.  The diagnostic impressions were degenerative joint disease of multiple joints and postoperative and degenerative changes in both feet.  The examiner observed that at a November 1992 rating examination, it had been noted that the service medical records revealed no complaint, diagnosis, or treatment for joint pains or limited use of the lower legs.  He had been seen during his non-recognized period of service for left ankle pain, in 1985.  Private medical records showed a clinical diagnosis of arthritis of the knees in September 1990.  During his non-recognized period of service, the Veteran had been seen for acute left ankle pain.
Based upon all of the evidence of record, the examiner opined that it was not as likely as not that the Veteran had degenerative arthritis as the result of disease or injury during his honorable service.  It was noted that there was no documentation of any degenerative joint disease in that time frame.  The Veteran had been 22 years of age when he entered military service in 1979 and upon the termination of his recognized period of service he would have been just four days shy of his 24th birthday.  The examiner thought that it was highly unlikely that a 24 year old person would have degenerative arthritis of multiple joints.

At the March 2010 Board hearing, the Veteran testified that he began complaining of aches and pains in the legs and knees in about 1985.  After service discharge, he saw private physicians in California in about 1986 and also VA physicians.  He took medication for arthritis which was prescribed by VA.  He felt that exposure to very cold weather in Germany, and running during service, contributed or caused his arthritis of the legs.  He had gone on sick call for those complaints and on a number of occasions he had been given a physical profile limiting his duties.  He had been told that he now had severe arthritis in both legs.  The Veteran testified that he believed that physicians had recorded that his arthritis of those joints was due to his military service.  He had surgery during and after service on his feet.

VA treatment records from 2010 to 2011 show continued treatment for complaints of pain and swelling of the ankles, knees, and feet, and pain in the hips.  In May 2010, VA records show that the Veteran presented complaints of chronic joint pain in the hips, knees, and ankles.  He reported treating the pain with medication and a toradol shot when it worsened.  No joint abnormalities were identified and there was no tenderness on palpitation.  May 2010 X-rays of the ankles revealed minimal degenerative changes on the right, and osteophytes off the calcaneus superiorly and inferiorly.  In June 2010 the Veteran complained of right ankle pain.  He provided a history of twisting his ankle during service.  The impression was chronic right ankle pain without swelling.  June 2010 bilateral knee X-rays showed hypertrophic spurring of the patella, bilaterally.  In July 2010, he was seen for complaints of chronic soreness of the feet and ankles.  The clinician noted a very low longitudinal arch with daily foot pain.  In December 2010, he was seen for pain and swelling in the ankle, particularly the Achilles tendon.  The clinician determined that the pain was likely caused by hammertoe, which could be surgically corrected.  The clinician also noted pes planuvalgus, bilaterally, appropriately treated with shoe inserts.  

On VA examination in March 2011, the examiner noted no definitive evidence of flat feet.  The clinician noted no evidence of a ruptured ligament in the feet, ankles or knees, and opined that it was highly unlikely that the Veteran had a problem related to the service-connected calluses.  There was no evidence of swelling of the knee.  Range of motion was 0 to 125 degrees, with complaint of low back pain with movement, as opposed to knee pain.  There was no additional limitation of motion with repetitive movement.  Ankle dorsiflexion was to 10 degrees, and plantar flexion was to 40 degrees, bilaterally.  There was pain on motion at the end point with additional limitation of motion after repetitive movement.  There was generalized tenderness to palpitation of both ankles, without swelling.  Examination of the feet revealed minimal bilateral pes planus.  There was pain on manipulation of both feet and tenderness on palpitation of the toes.  The Veteran exhibited lateral heel wear in both of his shoes.  X-rays of the pelvis revealed mild to moderate degenerative joint disease.  The examiner diagnosed degenerative joint disease of multiple joints.  

 At a June 2011 personal hearing, the Veteran testified that as a result of wearing combat boots during his qualifying period of service, particularly during basic training, he developed swelling and pain in his feet, and pes planus and ankle problems.  He was treated with painkillers and rest.  He reported having been given a profile during service precluding prolonged standing, walking, running, or marching.  The Veteran was issued a boot insole for arch support.  The Veteran reported that his knees initially became painful right before he re-enlisted in February 1982.  After service, the Veteran was issued ankle and knee braces.  He stated that he developed bilateral knee arthritis from exposure to cold temperatures while stationed in Germany.  The Veteran also believed that his bilateral ankle, knee, and hip conditions developed secondary to bilateral flat feet.  



New and Material Evidence

A November 1986 RO decision denied service connection for pes planus as developmental in nature, with no aggravation beyond normal shown as due to service.  The Veteran did not perfect an appeal as to this issue.  Subsequent RO rating decisions  denied reopening a claim for service connection for pes planus (flat feet) on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  The Board subsequently denied the Veteran's appeal in May 2007, when it declined to reopen the Veteran's claim for service connection for bilateral pes planus, as new and material evidence had not been submitted in support of the claim.  The Board specifically noted that there was no evidence showing increased disability during the period of honorable service, or otherwise etiologically connecting the pes planus to the Veteran's period of honorable service.  The May 2007 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).

In the January 2009 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for bilateral pes planus, as new and material evidence had not been submitted in support of the claim.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for pes planus may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in May 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final Board decision consisted of the Veteran's service medical records which documented foot complaints and the need for arch supports during his honorable period of service from February 1979 to August 1981.  During his non-qualifying service, he had surgery to correct a hammertoe deformity.  The records do not show that pes planus required surgery.  The record contained post-service VA clinical records showing continued foot complaints and additional surgeries.  There was also the report of a November 2004 VA examination.  The Veteran had slight tenderness at the metatarsal phalangeal joints, of both feet.  On standing, there was a slight decrease in the arches, bilaterally.  The impression was bilateral pes planus.  The evidence also contained statements and testimony from the Veteran stating that he had flat feet when he entered service, and was given special footwear during service, and after six years of running, marching, and wearing boots, he required surgery on his feet. 

Newly received evidence includes VA treatment records and VA examinations showing ongoing treatment for complaints of bilateral foot pain and swelling, and a diagnosis of bilateral pes planus.  The evidence received since May 2007, in essence, only shows the continued the presence of the pes planus condition.  The evidence also contains statements and testimony from the Veteran stating that his bilateral flat foot condition was etiologically related to running, marching, and wearing boots during service.  He indicated that he was treated for the condition with medication and shoe inserts, and was given a profile during service precluding prolonged standing or walking, running, or marching.  Those contentions, and medical findings, were considered at the time of the previous final denial.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).  

To the extent that the new evidence does not contain competent evidence of an increased bilateral pes planus disability during the period of honorable service, or competent medical evidence that otherwise etiologically relates the pes planus to the Veteran's period of honorable service, it does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2010).  The Board finds that the new evidence does not show any competent opinion or evidence showing that it is at least as likely as not that any current pes planus was incurred during qualifying service.  Therefore, the Board finds that the new evidence does not create a reasonable possibility of an allowance of the claim.  Therefore, the new evidence is not material.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

The Veteran claims that he has bilateral ankle, knee, and hip disabilities that are related to his service, to include as secondary to bilateral pes planus. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic disabilities, including arthritis, may be presumed to have been incurred during service if the disability manifested to a compensable degree within one year of separation from a qualifying period of active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he experienced pain in his ankles, knees and hips in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  

The service medical records from February 1979 to February 1982 contain no complaints, history, or findings indicative of bilateral ankle, hip, or knee conditions.  While the service treatment records show that in January 1985 the Veteran was seen for an ankle sprain, and on examination in May 1985, the clinician noted a history of knee pain and ankle pain, these findings were recorded during his period of nonqualifying service.  Therefore, those findings may not be considered treatment during a qualifying period of service for the purposes of establishing service connection.  Accordingly, the Board finds that the service medical records for the Veteran's period of qualifying service, lack the combination of manifestations sufficient to identify a chronic bilateral ankle, hip, or knee disability and sufficient observation to establish chronicity in service.  

To the extent that the Veteran claims continuity of symptomatology of bilateral ankle, hip, and knee pain since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After the Veteran's period of qualifying service, the Veteran was seen for an ankle sprain in January 1985.  X-rays revealed no abnormalities.  Also starting in 1985, the evidence documented complaints of ankle and knee pain.  In 1990, VA treatment records showed complaints of pain in the ankles, knees and hips, with a diagnosis of arthritis of the knees.  April 2003 X-rays of the knees showed joint space narrowing over the left knee on the frontal projection, and the right knee appeared grossly normal.  X-rays of the ankles revealed tiny plantar spurs bilaterally, specially on the left side, with no evidence of pes planus.  In February 2007, a VA clinician noted a small amount of arthritis in the knee joints.  In May 2007, a clinician noted chronic degenerative joint disease in the hips and feet, as well as the legs.  A VA examiner in June 2009, diagnosed degenerative arthritis of multiple joints.  May 2010 X-rays of the ankles revealed minimal degenerative changes on the right, and osteophytes off the calcaneus superiorly and inferiorly.  June 2010 bilateral knee X-rays showed hypertrophic spurring of the patella, bilaterally.  March 2011 X-rays of the pelvis revealed mild to moderate degenerative joint disease.

As the initial documentation of bilateral ankle, knee, and hip disabilities, is well beyond the one-year presumptive period following the end of the Veteran's period of qualifying service for manifestation of arthritis as a chronic disability, the Board finds that service connection cannot be established for bilateral ankle, knee, and hip disabilities, on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The length of time between his separation from service and the initial confirmed clinical diagnoses weighs against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that bilateral ankle, knee, and hip disabilities, were not shown in qualifying service and arthritis was not shown within one year following the end of the Veteran's period of qualifying service. 

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with the current claims for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). Therefore, the Board finds that the weight of the evidence is against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence is considered competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). 

The Veteran is competent to describe symptoms of pain, which he can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of arthritis or degenerative changes of the ankles, knees, or hips, is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the currently diagnosed bilateral ankle, knee, and hip disabilities, were based on diagnostic tests, to include X-rays.  Therefore, the Board finds that the currently diagnosed disabilities of the ankles, knees, and hips are not simple medical conditions that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the current ankle, knee, and hip disabilities, to include degenerative changes, first shown after service, and an injury, disease, or event in service, is needed and a lay assertion on medical causation is not competent evidence to establish that relationship.  VA obtained a medical opinion to address medical causation in June 2009.  On VA orthopedic examination in June 2009, the Veteran reported onset of the current bilateral ankle, knee, and hip disabilities in service.  The examiner diagnosed degenerative arthritis of multiple joints and opined, based upon all of the evidence of record, that it was not as likely as not that the Veteran had degenerative arthritis as the result of disease or injury during his honorable service.  The examiner indicated that there was no documentation of any degenerative joint disease during the Veteran's period of qualifying service.  The examiner further noted that the Veteran had been seen during his non-recognized period of service for left ankle pain, in 1985, and private medical records showed a clinical diagnosis of arthritis of the knees in September 1990.  The examiner explained that, considering the Veteran's age upon service discharge in 1982, it was highly unlikely that at 24 years old, he would have developed degenerative arthritis of multiple joints.  There is no contradictory medical evidence or opinion of record.  

The Board finds that the VA examiner's opinion is both competent and credible.  Therefore, the Board attaches significant probative and persuasive value to the June 2009 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran and examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service medical records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current bilateral ankle, knee, and hip symptoms were not causally related to service.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board has considered the Veteran's statements asserting a nexus between his bilateral ankle, knee, and hip conditions and service.  Although the Veteran is competent to report symptoms associated with his ankles, knees, and hips, he is not competent to render a medical opinion as to the etiology of those disabilities.  Evidence must be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimant's current conditions is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (2010).

Due to the medical complexity of the issues involved, the Board finds that the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of less probative value when offered to establish a causal connection between his bilateral ankle, knee, and hip disabilities and service.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. West, 12 Vet. App. 460 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his bilateral ankle, knee, and hip symptoms and service.  In contrast, the June 2009 VA examiner reviewed the medical records, considered the reported history, and examined the Veteran.  Thus, the Board finds that the June 2009 VA examiner's opinion is the most probative evidence of record.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral ankle, knee, and hip disabilities were incurred in or aggravated during his the service.

To the extent that the Veteran claims service connection for bilateral ankle, knee and hip disabilities as secondary to the pes planus, the provisions of 38 C.F.R. § 3.310 apply only to service connection for secondary disabilities caused by a service-connected disability.  Because service connection has not been established for pes planus, the Board finds no legal basis for entitlement to service connection on a secondary basis where the primary disability is not service-connected.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.310 (2010).

Accordingly, the Board finds that the competent medical evidence does not relate the Veteran's current bilateral ankle, knee, and hip disabilities to service; and the evidence does not show that arthritis of the ankles, knees, or hips, manifested within any applicable presumptive period.  Therefore, the Board finds that the criteria for service connection for bilateral ankle, knee, and hip disabilities, have not been met.  The preponderance of the evidence is against the Veteran's claims and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been presented, the claim for service connection for pes planus is not reopened, and the appeal is denied.

Service connection for a bilateral hip disorder, to include degenerative joint disease, is denied.

Service connection for a bilateral ankle disorder, to include degenerative joint disease, is denied.

Service connection for a bilateral knee disorder, to include degenerative joint disease, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


